UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1475



In Re:   WILLIAM ERNEST HOLLAND,


                Petitioner.



                 On Petition for Writ of Mandamus.
                       (5:94-cr-00027-RLV-1)


Submitted:   June 26, 2008                   Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


William Ernest Holland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Ernest Holland petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reduction of sentence.             He seeks an order from this court

directing the district court to act.                 Although we find that

mandamus      relief    is   not   warranted    because     the    delay   is    not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.         We dispense with oral argument because the

facts   and    legal    contentions     are    adequately    presented      in   the

materials      before    the   court   and     argument   would     not    aid   the

decisional process.



                                                                  PETITION DENIED




                                       - 2 -